DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26, 2022 has been entered.

Status of Claims
Claims 1, 9, and 16 have been amended in the response filed January 26, 2022.
Claims 4, 12, and 20 were previously canceled.
Claims 1-3, 5-11, and 13-19 are pending.
Claims 1-3, 5-11, and 13-19 are rejected.
Detailed rejections begin on page 3.
Response to Arguments begins on page 24.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3, 5-11, and 13-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.

Claims 1, 9, and 16 recite: “when the remainder of the batch of radiopharmaceutical material is unusable, the status monitor is to inactivate the record” in lines 23-24 of claim 1, lines 18-19 of claim 9, and lines 21-22 of claim 16. Although providing literal support throughout the disclosure, the determination of when the remainder of the batch is unusable is not described in the disclosure in such a way as to reasonably convey to one of ordinary skill in the art that the inventor(s) had possession of the claimed invention at the time the application was filed. For example, the disclosure describes: 
[0042] The radioisotope decays over time, often rapidly, so tracking the usable life of the substance via a blockchain allows a supplier and one or more potential buyers/users to evaluate the viability and usable life of the material until the material is no longer usable for its intended purpose.
[0046] The timestamp enables tracking or monitoring of the usable life of the material as it begins to decay. By tracking quantity, time, and composition of the material, decay and remaining usable life for the quantity of material can be determined and dynamically updated as time passes.
[0059] Rather than manually guess or estimate regarding times, transit, and decay, the monitoring processor 220 can be connected to and/or otherwise in communication with the generator 210 to identify the batch of material, create a record for the material, and track the material through its 
[0061] Monitoring of the usable life of any remaining material can continue until all usable material is exhausted and/or otherwise rendered unusable (e.g., by decay, too small quantity, etc.).
Although disclosing that the batch of radiopharmaceutical material can become unusable and giving a couple of examples of what is considered to be unusable material, the disclosure does not adequately describe how it is determined when the batch becomes unusable, for example, by using a specific equation, calculation, or algorithm. The specification describes that the status monitor can track the material through its usable lifespan by tracking quantity, time, composition of the material, decay, and remaining usable life, but the specification does not describe how the status monitor determines a timepoint or amount of material remaining that deems the radiopharmaceutical material to be unusable, e.g., by using a threshold or other calculation. Applicant’s failure to disclose how the status monitor inactivates the record based on when the remainder of the batch of radiopharmaceutical material becomes unusable is intended to occur raises questions whether Applicant truly had possession of this feature at the time of filing and thereby fails to comply with the written description requirement (see MPEP 2163: II(3)(a)). The Examiner notes this is not an enablement rejection. 
	Claims 2-3, 5-8, 10-11, 13-15, and 17-19 inherit the deficiencies of claims 1, 9, and 16, and therefore are also rejected.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-3, 5-11, and 13-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 9, and 16 recite: “when the remainder of the batch of radiopharmaceutical material is unusable, the status monitor is to inactivate the record” in lines 23-24 of claim 1, lines 18-19 of claim 9, and lines 21-22 of claim 16. “When the remainder of the batch of radiopharmaceutical material is unusable” renders the claim indefinite because it is unclear how it is determined when the remainder of the batch of radiopharmaceutical material is unusable. The specification describes that the status monitor can track the material through its usable lifespan by tracking quantity, time, composition of the material, decay, and remaining usable life, but it is unclear how the timepoint that renders the radiopharmaceutical material unusable is determined in order to subsequently achieve the record inactivation by the status monitor. 
The metes and bounds of this claim are unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of the manner in which a timepoint is identified that deems the radiopharmaceutical material to be unusable according to Applicant. The quantity of the radiopharmaceutical material or amount of time passing that causes the radiopharmaceutical material to be unusable is subjective to one having ordinary skill in the art, and the quantity of the radiopharmaceutical material or amount of 
Claims 2-3, 5-8, 10-11, 13-15, and 17-19 inherit the deficiency noted in claims 1, 9, and 16, and therefore are also rejected. 
For the purposes of examination, the Examiner will interpret “when the remainder of the batch of radiopharmaceutical material is unusable, the status monitor is to inactivate the record” as any method for identifying when the batch is unusable.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schmeling et. al. (US 20180096175 A1, herein referred to as Schmeling) in view of Eshima et. al. (US 20130102772 A1, herein referred to as Eshima), in further view of Cao et. al. (US 20150248527 A1, herein referred to as Cao).

With respect to claim 1, Schmeling discloses:
A distribution monitoring processor apparatus comprising {Schmeling, see at least: [0040] any or all transactions performed via or in relation to the platform may be recorded to a ledger or blockchain, which may be distributed and stored on multiple computers (e.g., computers of members or users of the platform, computers of the platform itself, etc}:
a data storage to store instructions for execution and a first copy of a distributed ledger {Schmeling, see at least: [0078] data store 306 store and maintain one or more ledgers 314 as described throughout the application; see also [0070], [0078], [0111] and [0141]};
a data communication interface to receive and transmit data, in communication with a generator to synthesize a batch of material {Schmeling, see at least: fig 3, #302, 304; fig 4, #400, 408; fig 5, #500, 520; [0079] access to the distributed manufacturing platform 304 at operation (A) may be provided via an interface 314…“interface” herein refers to…interface enabling human-to-machine or machine-to-machine communication [machine to machine communication is interpreted as receiving and transmitting data]; [0083] At operation (D), the platform 304 selects (or recommends) the printer owner 302(3), from among multiple available printer owners (not shown in this figure), to print the item};
a material status monitor to track a status of the batch of material, the material status monitor to receive an indication of a type, a quantity, and a timestamp associated with the batch of material via the data communication interface {Schmeling, see at least: [0088] Each time the packaged item is transferred, the location and/or custody of the package may be tracked and recorded to the ledger 314 [ledger interface which is interpreted to be the data communication interface] (e.g., by sensors in the package and/or sensors at the transfer site); [0218] data can be added to the packaging, as well, which can also be verified at later points in the supply chain or at the point of use. This might include…batch of material; [0121] medical personnel in the field can utilize the same smart-contract and blockchain-enabled packaging to distribute non-medication items…each item is packaged in a blockchain-enabled package, it allows for tracking, verification of status; [0124] Verification of package contents include a range of options—including both number and type of items, but also verification within the items ; and
a ledger record processor to generate and update a record in the first copy of the distributed ledger using the indication of type, quantity, and timestamp associated with the batch of material from the material status monitor, the ledger record processor to add a transaction to the record to track when and what quantity of the batch of material is sold to a first customer and resold to a second customer {Schmeling, see at least: [0057] Blockchain-based monitoring can also extend to the disposal of unused items or portions of items…Such items can be logged back into a seller, distributor, disposal site, other public locale where they can be destroyed, thereby tracking the entire lifecycle of the item from production to destruction [the system monitoring and logging the item back to the seller is interpreted to be reselling the item back]; [0088] Each time the packaged item is transferred, the location and/or custody of the package may be tracked and recorded to the ledger 314 [information updated in ledger each time] (e.g., by sensors in the package and/or sensors at the transfer site); [0124] pharmaceutical packages can be verified in terms of authenticity, quantity [batch], and dosage [a drug dosage is interpreted to indicate a type and quantity of a drug]…contents are verified by…blockchain; [0117] verify…the timestamp of the previous dose; see also [0026], [0032] and [0119]},
wherein the material status monitor is to track a first use of the batch of material by the first customer and usable life of a remainder of the batch of material after the first use to update the record with a first update in the first copy of the distributed ledger with the ledger record processor to reflect a remaining quantity and usable life of the remainder of the batch of material after the first use via a transaction added to the record, the remainder of the batch of material to be resold to the second customer in association with a second update to the record {Schmeling, see at least: [0119] This blockchain-based monitoring capability can also extend to the disposal of unused medication…If unused, the medication can be logged back into a pharmacy [logging back in unused medication is interpreted to be updating the record of the usable life left of a batch (amount of medication) leftover a first time]…if a patient does not need to use all of a medication, the patient may return the unused medication to a pharmacy, medical provider in exchange for a refund. If the unused medication…is within its usable life…the unused medication may be dispensed to another patient [dispensing the medication to another patient in the blockchain system is interpreted to be adding/updating a transaction to the record/ledger a second time]; see also [0057] and [0116]}, 
wherein, when the remainder of the batch of material is unusable, the status monitor is to adjust the record {Schmeling, see at least: [0119] If the unused medication…is within its usable life…the unused medication may be dispensed to another patient; [0058] verification can be done with integrated sensors that indicate changes or tampering to the package. These indications can be visual indications that recipients can inspect upon delivery, or they can be digitally recorded to the blockchain and verified in that manner, or both. The package can also utilize smart-contract technology (i.e. Ethereum, Hyperledger, or other smart-contract capability) to trigger actions based on these verification functions; [0171] the system may hold payment to new participants in escrow until a positive review is received by the customer, thus preventing fraudulent manufacturing from impacting unsuspecting customers. This may be done for a certain time period (e.g., 3 months, 6 months, 12 months, etc.) or a certain number of .
Although disclosing a ledger for tracking pharmaceuticals, Schmeling does not explicitly disclose: 
interface in communication with a radiopharmaceutical material generator to synthesize a batch of radiopharmaceutical material; and
the batch of radiopharmaceutical material.
However, Eshima teaches:
interface in communication with a radiopharmaceutical material generator to synthesize a batch of radiopharmaceutical material {Eshima, see at least: [0265] control platform 5102…track radiopharmaceuticals from the production stage to the patient dosage…a batch record number may be linked to the one or more radiopharmaceuticals produced via system 5100 and stored in a data store on control platform 5102; (Claim 49) generating radionuclides for use in production of a radiopharmaceutical product, receiving instructions via a user interface to produce the radiopharmaceutical product, and automatically synthesizing the radiopharmaceutical product using the radionuclides; see also [0009], [0053]-[0054] and [0264]}; and
the batch of radiopharmaceutical material {Eshima, see at least: [0265] control platform 5102…track radiopharmaceuticals from the production stage to the patient dosage…a batch 
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Schmeling, batch of radiopharmaceutical material, as taught by Eshima, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmeling, to include the teachings of Eshima, in order to manage the production and distribution of the radiopharmaceutical product (Eshima, Claim 43).
Additionally, Schmeling does not disclose:
when the batch is unusable, inactivate the record.
However, Cao teaches:
when the batch is unusable, inactivate the record {Cao, see at least: [0097] in response to an unsafe time interval expiring, records corresponding to the expired unsafe time interval of the prescribed drug are deleted from the drug use database}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included deleting records of expired drugs as taught by Cao in the distribution ledger of Schmeling so that medication safety can be realized in a more convenient, efficient, and accurate manner (Cao: [0098]).

With respect to claim 2, Schmeling, Eshima, and Cao teach the apparatus of claim 1. Schmeling further discloses: 
further including a contract generator to generate a smart contract to involve the batch of material and a customer subsystem associated with a first customer, the first customer to receive the batch of material, the smart contract to facilitate requesting, selling, and reselling the batch of material via the smart contract including reselling of a portion of the batch of material to a second customer {Schmeling, see at least: [0053] create the initial interaction on a blockchain—including writing information about…materials contained within the package, the contents of the package, the destination of the package, authorized users or uses [including information regarding the batch of material in the blockchain which is interpreted to writing/generating information in the smart contract]; [0102] The customer may then select an item to order…terms may be negotiated by the parties to the transaction and may be recorded in a smart contract at the time the order is placed; see also [0026], [0055], [0089] and [0127]}.
Although disclosing, Schmeling does not explicitly disclose:
batch of radiopharmaceutical material.  
However, Eshima teaches 
batch of radiopharmaceutical material {Eshima, see at least: [0265] control platform 5102…track radiopharmaceuticals from the production stage to the patient dosage…a batch record number may be linked to the one or more radiopharmaceuticals produced via system 5100 and stored in a data store on control platform 5102; see also [0053] and [0264]}.
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Schmeling, batch of radiopharmaceutical material, as taught by Eshima, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further 

With respect to claim 3, Schmeling, Eshima, and Cao teach the apparatus of claim 2. Schmeling further discloses:
wherein the smart contract is to include a function to transfer important information regarding the batch of material {Schmeling, see at least: [0053] create the initial interaction on a blockchain—including…methods or materials contained within the package… intellectual property rights, or other relevant information…This level of control, verification, and detailed information can be applied to pharmaceuticals [a smart contract that includes methods/intellectual property rights/relevant information in the pharmaceutical industry]}. 
Although disclosing a smart contract that can transfer information, Schmeling does not disclose:
a function to trigger the radiopharmaceutical material generator to synthesize the batch of radiopharmaceutical material.
However, Eshima teaches:
a function to trigger the generator to synthesize the batch of radiopharmaceutical material {Eshima, see at least: figs 1, 2; (Claim 49) generating radionuclides for use in production of a radiopharmaceutical product, receiving instructions via a user interface to produce the radiopharmaceutical product, and automatically synthesizing the radiopharmaceutical product using the radionuclides; see also [0009] and [0054]}.


With respect to claim 5, Schmeling, Eshima, and Cao teach the apparatus of claim 1. Schmeling further discloses: 
wherein the ledger record processor is to communicate an update to the record of the first copy of the distributed ledger to at least one of a remote server or a customer subsystem via the data communication interface {Schmeling, see at least: [0113] An additional suite of sensors, chips, and/or modules can provide relevant data repositories about the package by writing their data to the same blockchain…These transactions can be written to a verifiable blockchain…where stakeholders can communally verify transactions and ensure that all parties in each transaction are interacting appropriately. Relevant data can be either embedded directly into the relevant blockchain, or linked to transactions and individual parties and verified through related sidechains or other blockchain-derived structures that provide a pre-computed hash value of the data; see also [0133]}.

With respect to claim 6, Schmeling, Eshima, and Cao teach the apparatus of claim 5. Schmeling further discloses: 
wherein the at least one of the remote server or the customer subsystem is to verify the update to the record of the first copy of the distributed ledger {Schmeling, see at least: [0113] An additional suite of sensors, chips, and/or modules can provide relevant data repositories about the package by writing their data to the same blockchain…These transactions can be written to a verifiable blockchain…where stakeholders can communally verify transactions and ensure that all parties in each transaction are interacting appropriately. Relevant data can be either embedded directly into the relevant blockchain, or linked to transactions and individual parties and verified through related sidechains or other blockchain-derived structures that provide a pre-computed hash value of the data}.

With respect to claim 7, Schmeling, Eshima, and Cao teach the apparatus of claim 1. Schmeling further discloses: 
wherein the material status monitor is to be connected to the generator to trigger the ledger record processor to generate the record based on synthesis of the batch of material by the generator {Schmeling, see at least: [0218] data can be added [recorded] to the packaging, as well, which can also be verified at later points in the supply chain or at the point of use. This might include…batch of material; see also [0079], [0121] and [0218]}.
Although disclosing that the data can be recorded by a record processor, Schmeling does not explicitly disclose:
record based on synthesis of the batch of radiopharmaceutical material by the radiopharmaceutical material generator. 

record based on synthesis of the batch of radiopharmaceutical material by the radiopharmaceutical material generator {Eshima, see at least: figs 1, 2; (Claim 49) generating radionuclides for use in production of a radiopharmaceutical product, receiving instructions via a user interface to produce the radiopharmaceutical product, and automatically synthesizing the radiopharmaceutical product using the radionuclides; (Claim 62) automatically labeling [recording information] a container of the radiopharmaceutical product; see also [0009] and [0054]}.
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Schmeling, record information when the batch of radiopharmaceutical material is synthesized by the generator, as taught by Eshima, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmeling, to include the teachings of Eshima, in order to manage the production and distribution of the radiopharmaceutical product (Eshima, Claim 43).

With respect to claim 8, Schmeling, Eshima, and Cao teach the apparatus of claim 1. Schmeling does not disclose:
wherein the batch of radiopharmaceutical material includes radiopharmaceutical material for position emission tomography.
However, Eshima teaches:
wherein the batch of radiopharmaceutical material includes radiopharmaceutical material for position emission tomography {Eshima, see at least: [0086] F-18 [position emission tomography (PET) tracer, see [0006]] radionuclide is prepared in batches…Each batch must be synthesized with a pharmaceutical chemical that is preferentially absorbed by tumors…enables PET imaging [PET tracer F-16 is prepared in batches for PET imaging]; see also [0004]}.
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Schmeling, radiopharmaceutical material for position emission tomography, as taught by Eshima, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmeling, to include the teachings of Eshima, in order to manage the production and distribution of the radiopharmaceutical product (Eshima, Claim 43).

With respect to claim 9, Schmeling discloses:
A non-transitory computer-readable storage medium including instructions which, when executed, cause at least one processor to at least {Schmeling, see at least: [0111] The data stores 106, 206, and 306, and memory 404, 504, and any other memory discussed herein are examples of computer-readable media… any other non-transitory medium that can be used to store information for access by a computing device}:
track a status of a batch of material, the status to include a type, a quantity, and a timestamp associated with the batch of material {Schmeling, see at least: [0088] Each time the ;
generate a record in a first copy of a distributed ledger using the type, quantity, and timestamp associated with the batch of material {Schmeling, see at least: [0040] any or all transactions performed via or in relation to the platform may be recorded to a ledger or blockchain; [0088] Each time the packaged item is transferred, the location and/or custody of the package may be tracked and recorded to the ledger 314 [information updated in ledger each time]; [0124] pharmaceutical packages can be verified in terms of authenticity, quantity [batch], and dosage [a drug dosage is interpreted to indicate a type and quantity of a drug]…contents are verified by…blockchain; [0117] verify…the timestamp of the previous dose; see also [0026], [0032] and [0119]};
update the record based on at least one of usage of the batch of material to a first customer {Schmeling, see at least: [0119] This blockchain-based monitoring capability can also , 
resale of at least a portion of the batch of material to a second customer {Schmeling, see at least: [0119] If the unused medication…is within its usable life…the unused medication may be dispensed to another patient [dispensing the medication to another patient in the blockchain system is interpreted to be adding/updating a transaction to the record/ledger a second time]; see also [0057] and [0116]},
share the record with a second copy of the distributed ledger {Schmeling, see at least: [0053] certain important transactions may be recorded to the blockchain while other transactions are recorded “off-chain” in a traditional ledger or data store… transactions may be batched off-chain and written to the blockchain in a batch periodically … or upon occurrence of an event}; and
track a first use of the batch of material and usable life of a remainder of the batch of material after the first use to update the record in the first copy of the distributed ledger to reflect a remaining quantity and usable life of the remainder of the batch of material after the first use via a transaction added to the record {Schmeling, see at least: [0119] This blockchain-based monitoring capability can also extend to the disposal of unused medication…If unused, the medication can be logged back into a pharmacy [logging back in unused medication is interpreted to be updating the record of the usable life left of a batch (amount of medication) leftover a first time]…if a patient does not need to use all of a medication, the patient may return ; and
when the remainder of the batch of material is unusable, adjust the record {Schmeling, see at least: [0119] If the unused medication…is within its usable life…the unused medication may be dispensed to another patient; [0058] verification can be done with integrated sensors that indicate changes or tampering to the package. These indications can be visual indications that recipients can inspect upon delivery, or they can be digitally recorded to the blockchain and verified in that manner, or both. The package can also utilize smart-contract technology (i.e. Ethereum, Hyperledger, or other smart-contract capability) to trigger actions based on these verification functions; [0171] the system may hold payment to new participants in escrow until a positive review is received by the customer, thus preventing fraudulent manufacturing from impacting unsuspecting customers. This may be done for a certain time period (e.g., 3 months, 6 months, 12 months, etc.) or a certain number of transactions (e.g., first ten orders) or when a certain threshold is reached (e.g., until 80% of reviews are positive). It may also be reinstated at any time given similar triggering functions (i.e., positive reviews fall below a set threshold, negative feedback is received, fraud is reported, data analytics of transactions involving the entity indicate likelihood of fraud, a number of flagged transactions in a certain period, etc.)}.
Although disclosing a blockchain ledger for tracking pharmaceuticals, Schmeling does not disclose:
 radiopharmaceutical material synthesized by a radiopharmaceutical material generator in communication with the at least one processor, the status associated with the batch of radiopharmaceutical material;
update based on decay of the batch of radiopharmaceutical material.
However, Eshima teaches:
a batch of radiopharmaceutical material synthesized by a radiopharmaceutical material generator in communication with the at least one processor, the status associated with the batch of radiopharmaceutical material {Eshima, see at least: [0265] control platform 5102…track radiopharmaceuticals from the production stage to the patient dosage…a batch record number may be linked to the one or more radiopharmaceuticals produced via system 5100 and stored in a data store on control platform 5102; (Claim 49) generating radionuclides for use in production of a radiopharmaceutical product, receiving instructions via a user interface to produce the radiopharmaceutical product, and automatically synthesizing the radiopharmaceutical product using the radionuclides; see also [0009], [0053]-[0054] and [0264]};
update based on decay of the batch of radiopharmaceutical material {Eshima, see at least: [0054] As radio decay information is critical for the dispensing pharmacist to draw the correct individual dose, the automated system may take into account the production information for the radiopharmaceutical product was finished when indicating the amount for the individual dose. The automated system may further take into account the day or time at which each of a plurality of individual dose are intended to be used when determining the amount to be produced}.
Additionally, Schmeling does not disclose:
when the batch of material is unusable, inactivate the record.

when the batch is unusable, inactivate the record {Cao, see at least: [0097] in response to an unsafe time interval expiring, records corresponding to the expired unsafe time interval of the prescribed drug are deleted from the drug use database}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included deleting records of expired drugs as taught by Cao in the distribution ledger of Schmeling so that medication safety can be realized in a more convenient, efficient, and accurate manner (Cao: [0098]).

Regarding claims 10-11, 13-15, and 16-19, claims 10-11 and 13-15 are directed to a non-transitory computer readable storage medium, while claims 16-19 are directed to a computer-implemented method. Claims 10-11, 13-15, and 17-19 recite limitations that are parallel in nature to those addressed above for claims 2-3 and 5-8, which are directed towards an apparatus, and claim 16 recites limitations that are parallel in nature to those addressed above for claim 9. Therefore, claims 10-11, 13-15; and 16-19 are rejected for the same reasons as set forth above for claims 1-3 and 5-9. 
It is noted that claim 16 includes additional elements of:
A computer-implemented method.
Schmeling discloses:
A computer-implemented method {Schmeling, see at least: figs 1-4, 11; [0137] FIG. 11 is a flowchart illustrating an example process 1100 and techniques for use in distributed manufacturing}.
Response to Arguments
	With respect to the rejections under 35 U.S.C. 103, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.

	With respect to pages 9-13 of the Remarks, Applicant argues “a combination of Schmeling and Eshima cannot provide a prima facie case of obviousness with respect to [the claims]” because “the distributed manufacturing of Schmeling is not suitable for radiopharmaceutical materials as it does not accommodate perishable or degrading materials, only 3D printed parts” and “the 'distribution' element of Eshima relates to physically distributing the produced material into multiple cassettes that are within or attached to the production system within the manufacturing environment. Such 'distributed' dispensing within the generating facility is very different from [the claims].” However, Examiner respectfully disagrees with Applicant’s analysis of the prior art. 
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005). The Patent and Trademark Office has determined broadest reasonable interpretation to mean “giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004) (MPEP §2111). Additionally, obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Furthermore, it is not necessary for a reference, either on its own or in combination, to recognize the specific advantages of Applicant’s invention in order to be considered prior art. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant (see MPEP §2144, section IV). 
In this case, Schmeling discloses a pharmaceutical packaging system that contains a ledger (see fig 3, #314; [0070], [0078], [0111] and [0141]). The system contains a data communication interface that can receive and transmit data (see [0079]) and a material status monitor that tracks a status of the batch pharmaceutical material (see [0079], [0088], [0117], [0121], [0124] and [0218]). The monitor can receive an indication of a type, a quantity, and a timestamp associated with the batch via the data communication interface (see fig 3; [0088], [0124]) and a ledger record processor to generate and update a record in the first copy of the distributed ledger using the indication of type, quantity, and timestamp associated with the batch from the material status monitor (see fig 3, #314; [0026], [0032], [0057], [0119], and [0124]). Transactions can be added to the record to track when and what quantity of the batch is sold to a first customer and resold to a second customer, including a first use of the batch and usable life of a remainder of the batch after the first use (see [0057], [0119], and [0124]). The record is updated in the first copy of the distributed ledger with the ledger record processor to reflect a 
The references do not individually teach the limitations of the instant claims; however, in combination and using broadest reasonable interpretation, Schmeling in view of Eshima teaches a ledger for tracking radiopharmaceutical material. Eshima is merely relied on to demonstrate that it is predictable for one having ordinary skill in the art to modify Schmeling for use in a radiopharmaceutical capacity. Modifying Schmeling to include the elements of Eshima would be obvious to one having ordinary skill in the art because it would ensure that a radiopharmaceutical is produced efficiently and delivered to a patient before the radiopharmaceutical decays (Eshima, see: [0256]). Therefore, the rejection is maintained in this aspect.

With respect to Applicant’s argument of “Eshima, like Schmeling, fails to teach or suggest inactivating a record,” Examiner agrees with Applicant. However, in view of the amendments, new grounds of rejection have been applied. Therefore, the rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tong (US 20050096941 A1) was used to understand how pharmacies could redistribute unused medication by tracking lot number and expiration date of each dispensed medication.
Castillo (2017 NPL) was used to understand IBM’s contributions to the development and improvement of blockchain ledgers.
Nichol (2016 NPL) discusses the use of blockchain in radiology for encrypted communication between doctors and patients, particularly when patients are remote from their doctors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KATHERINE A BARLOW/            Examiner, Art Unit 3625                                                                                                                                                                                            
/MARISSA THEIN/            Supervisory Patent Examiner, Art Unit 3625